Title: To Thomas Jefferson from Duncan Rose, 22 March 1780
From: Rose, Duncan
To: Jefferson, Thomas


Williamsburg, 22 Mch. 1780. During the severe winter weather when there was a pressing demand for spirits and when an invasion was hourly expected, Rose made a contract with De Francy for rum, salt, and rice, all of which were badly needed for the army, and a portion of the supplies thus procured have been used for the troops. The Board of Trade refuses to take notice of the transaction without instructions from the executive. Countersigned: “In Council Mar. 25. 1780. It is recommended to the board of trade to carry into execution the preceding contract. Th: Jefferson.”
